DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Status of claims
Claims 1-12 are pending.
Specification
The disclosure is objected to because of the following informalities:
Sentence 1 of [0003] states: “In conventional, the connecting structures, or the ultrasonic welding are provided to connect and assemble two objects, such as two cases of an electronic product.” This sentence requires correction, as it is unclear what the Applicant is attempting to disclose.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 first recites “a first object and a second object” as part of an intended use for a butting structure in line 1. However, claim 1 goes on to set forth a plurality of details directed to the first and second objects, as well as positively reciting the first and second objects in at least lines 2 and 9, respectively. It is therefore unclear from the claim whether the Applicant is intending to claim the subcombination of the butting structure, or the combination of the butting structure and the first and second objects. For the purpose of this action, the Examiner has interpreted the claims as being directed to the combination of the butting structure and the first and second objects and will read the preamble of claim 1 as “A butting structure 
Claim 4 recites the limitation “a third object” as part of intended use for the butting structure in line 2. However, claim 4 goes on to set forth a plurality of details directed to the third object, as well as positively reciting the third object in at least line 2. It is therefore unclear from the claim if the Applicant is intending to claim the subcombination of the butting structure and the first and second objects, or the combination of the butting structure and the first, second, and third objects. For the purpose of this action, the Examiner has interpreted the claims as being directed to the combination of the butting structure and the first, second, and third objects and will read claim 4 as “The butting structure according to claim 3, wherein the butting structure further fixes a third object, the third object is disposed between the first object and the second object, and a width of the second gap is configured corresponding to a thickness of an installation portion of the third object”.
Claim 10 recites the limitations:
“contacting the bump against the first connecting portion for moving the first connecting portion from a first initial position to a first deformation position;
and embedding the bump into the accommodating space, whereby the first connecting portion moves from the first deformation position to the first initial position” and
“meanwhile the contact block pushes the boot section from a second initial position to a second deformation position along a direction away from the bump, then the boot section moves from the second deformation position to the second initial position after the contact block is inserted into the third gap”.
With respect to the first connecting portion and first initial and deformation positions, it is unclear from the claim as to how the first connecting portion moves from the first deformation, back to the first initial position as claimed, when the bump is embedded within the accommodating space. As best understood from the specification and drawings, it would appear that as the bump is embedded into the accommodating space, the first connecting portion is being positioned into the first deformation position. For the purpose of this action, the Examiner will interpret these limitations, directed to the first connecting portion, first initial position, and first deformation position, as reading as: “contacting the bump against the first connecting portion for moving the first connecting portion from a first initial position to a first deformation position;
and embedding the bump into the accommodating space, whereby the first connecting portion moves from the first 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Rodeffer et al. (US 5,515,240; hereinafter Rodeffer) in view of Dangel (US 5,577,779) and Hu et al. (US 7,553,180; hereinafter Hu).
Regarding claim 1,
A first connecting portion disposed on an inner surface of the first object, wherein a leading angle is provided at a junction of a top surface and a first side of the first connecting portion, the top surface is a surface of the first connecting portion away from the first object, the first side is a side of the first connecting portion facing the second object, and an accommodation space is defined between the top surface and the inner surface of the first object.
A second connecting portion disposed on an inner surface of the second object, wherein the second connecting portion comprises: 
a bump connected to the second object, wherein the bump is disposed corresponding to the accommodation space, and 
a horn structure connected to the second object, wherein the horn structure is disposed corresponding to the first connecting portion; 
wherein a first gap is provided between the bump and the horn structure.

    PNG
    media_image1.png
    426
    674
    media_image1.png
    Greyscale

Annotated Figure 1
Dangel (Fig. 1-6, 10-11) does teach of a first connecting portion (comprising 14, 26, 28) on a first object (16) having a leading angle (see Annotated Fig. 2 below) provided at a junction 

    PNG
    media_image2.png
    320
    505
    media_image2.png
    Greyscale

Annotated Figure 2


    PNG
    media_image3.png
    320
    443
    media_image3.png
    Greyscale

Annotated Figure 3
Seeing as to how the material for the first and second objects of Rodeffer are made of the plastic polysterene (Col. 6 lines 6-8), it would be prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Rodeffer with the teachings of Dangel, providing a first connecting portion on the inner surface of the first object and a second connecting portion on the inner surface of the second object with the taught limitations of Dangel, providing a snap fit locking mechanism to releasably join the first and second objects.
Hu (Fig. 1-5) teaches of a similar connecting portion (3) having a bump (33) and a horn structure (32), with a gap being formed between the bump and horn structure in order to receive a projection (22), as seen in Fig. 5, providing for further securement of the connecting portion to the projection.
It would be prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the second connecting portion of Rodeffer with the teachings of Hu, to provide a bump on the second connection portion so as to form a gap between the bump and the horn structure, as a means to further secure the first connecting portion to the second connecting portion. In doing so, the bump would be disposed 

    PNG
    media_image4.png
    248
    292
    media_image4.png
    Greyscale

Annotated Figure 4
	Regarding claim 2, Rodeffer, as modified by Dangel, discloses wherein the first connecting portion further comprises a contact block (see Annotated Fig. 5 below) protruded from a part surface of the leading angle (see Annotated Fig. 5), and the contact block is disposed between the bump and the horn structure (see Annotated Fig. 5).

    PNG
    media_image5.png
    646
    830
    media_image5.png
    Greyscale

Annotated Figure 5
Regarding claim 3, Rodeffer discloses a hook portion (comprising 220, 700 in Fig. 7-8c) disposed on the inner surface of the first object and comprising:
	an extension section (see Annotated Fig. 6 below) connected to the first object;
	a hook section (see Annotated Fig. 6)) disposed on one end of the extension section away from the first object (see Annotated Fig. 6), wherein a first included angle is defined between the hook section and the extension section (see Annotated Fig. 6); and
	a support rib (see Annotated Fig. 6) connected to the first object and the extension section (see Annotated Fig. 6), wherein a second gap is provided between the support rib and the hook section (see Annotated Fig. 7 below).

    PNG
    media_image6.png
    492
    657
    media_image6.png
    Greyscale

Annotated Figure 6

    PNG
    media_image7.png
    323
    780
    media_image7.png
    Greyscale

Annotated Figure 7
	Regarding claim 4, Rodeffer discloses wherein the butting structure further fixes a third object (230), the third object is disposed between the first object and the second object (being that the first and second objects form an electronic housing when assembled, the third object is disposed in an area between the first and second objects), and a width of the second gap is configured corresponding to a thickness of an installation portion of the third object (see Annotated Fig. 8 below).

    PNG
    media_image8.png
    364
    606
    media_image8.png
    Greyscale

Annotated Figure 8
Claims 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Rodeffer in view of Dangel and Hu, as applied to claim 4 above, and in further view of Ito (US 2005/0214068).
Regarding claim 5, Rodeffer, Dangel, nor Hu teach of a limiting rib connected to the inner surface of the second object, wherein the limiting rib is correspondingly disposed between the second object and the hook portion.
Ito teaches of an assembly of two objects (120, 130), wherein a limiting rib (125) is connected to an inner surface of an object (it can be seen in Fig. 7, 8 the limiting rib is connected to an inner surface of object 120), allowing for enhanced connection between the two objects.
It would be prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Rodeffer with the teaching of Ito, to provide a limiting rib connected to the inner surface of the second object, allowing for enhanced connection between the first and second objects. By placing the limiting rib on a location of the inner surface of the second object that contacts and corresponds with the hook portion, this would allow for the limiting rib to be disposed between the second object and the hook portion, enhancing the connection between the first and second objects. See such location below in Annotated Fig. 9.

    PNG
    media_image9.png
    342
    769
    media_image9.png
    Greyscale

Annotated Figure 9
	Regarding claim 6, Rodeffer, as modified by Dangel, discloses wherein the horn structure comprises:

	a boot section disposed on one end of the connecting section away from the second object (see Annotated Fig. 10), wherein a second included angle is defined between the boot section and the connecting section (see Annotated Fig. 11 below).

    PNG
    media_image10.png
    302
    451
    media_image10.png
    Greyscale

Annotated Figure 10

    PNG
    media_image11.png
    302
    204
    media_image11.png
    Greyscale

Annotated Figure 11
Regarding claim 7, Rodeffer, as modified by Dangel, discloses wherein a third gap is provided between the boot section and the second object (see Annotated Fig. 12 below).

    PNG
    media_image12.png
    328
    327
    media_image12.png
    Greyscale

Annotated Figure 12
	Regarding claim 8, Rodeffer, as modified by Dangel, discloses wherein a width of the third gap corresponds to a width between a second side of the first connecting portion and an end of the contact block close to the second object (see Annotated Fig. 13 below depicting the width between a second side of the first connecting portion and an end of the contact block close to the second object; it can be seen that a width of the third gap corresponds to the width between the second side and end of the contact block in that the width between the second side and the end of the contact block fits within the third gap), and the second side is a side of the first connecting portion away from the second object (it can be seen that the second side is away from the second object in that it is not connected to the second object).

    PNG
    media_image13.png
    646
    653
    media_image13.png
    Greyscale

Annotated Figure 13
	Regarding claim 9, Rodeffer, as modified by Dangel, discloses wherein an interval is provided between the installation portion of the third object and the second side for accommodating the boot section (seeing as to how the first and second connecting portion have been disposed on the inner surfaces of the first and second objects as a means to join them together, there will be an interval provided between the installation portion of the third object and the second side of the first connecting portion, so that the boot portion is able to be received and accommodated by the first connecting portion).
	Regarding claim 10, Rodeffer, as modified by Dangel, Hu, and Ito, discloses an assembling method of the butting structure, comprising:
	assembling the installation portion of the third object to the second gap (as seen in Annotated Fig. 7, 8 and Fig. 8a-c of Rodeffer);

	contacting the bump against the first connecting portion for moving the first connecting portion from a first initial position to a first deformation position (the bump seen in Annotated Fig. 4, 5 contacts portion 26, seen in Fig. 1-6 of Dangel, of the first connecting portion as the first connecting portion moves from an initial position, which is the position of the first connecting portion when unassembled with the second connection portion, to a first deformation position, which is the position of the first connecting portion when it is assembled with the second connecting portion);
	and embedding the bump into the accommodating space (it can be seen that the bump will be received within the accommodating space seen in Annotated Fig. 3), whereby the first connecting portion moves from the first initial position to the first deformation position (the bump becomes embedded in the accommodating space as the first connecting portion moves from the first initial position to the first deformation position), meanwhile the contact block pushes the boot section from a second initial position to a second deformation position along a direction away from the bump (the second initial position is the position of the second connecting portion when unassembled with the first connecting portion and the second deformation position is the position of the second connecting portion when it is assembled with the first connecting portion; it can be seen in Fig. 4 of Dangel that the contact block, noted in Annotated Fig. 5, is pushing the boot section of the second connecting portion as it moves from the second initial position to the second deformation position in a direction away from the 
	Regarding claim 11, Rodeffer, as modified by Dangel, discloses wherein a width of the third gap corresponds to a width between a second side of the first connecting portion and an end of the contact block close to the second object (see Annotated Fig. 13 depicting the width between a second side of the first connecting portion and an end of the contact block close to the second object; it can be seen that a width of the third gap corresponds to the width between the second side and end of the contact block in that the width between the second side and the end of the contact block fits within the third gap), and the second side is a side of the first connecting portion away from the second object (it can be seen that the second side is away from the second object in that it is not connected to the second object.
	Regarding claim 12, wherein an interval is provided between the installation portion of the third object and the second side for accommodating the boot section (seeing as to how the first and second connecting portion have been disposed on the inner surfaces of the first and second objects as a means to join them together, there will be an interval provided between the installation portion of the third object and the second side of the first connecting portion, so that the boot portion is able to be received and accommodated by the first connecting portion), and when contacting the bump against the first connecting portion, the first connecting portion moves .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J BAYNES whose telephone number is (571)270-1852.  The examiner can normally be reached on M-F 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/K.J.B./Examiner, Art Unit 3678         

/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678